Exhibit 10.2

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

AND FOURTH AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO FORBEARANCE AGREEMENT AND FOURTH AMENDMENT TO CREDIT
AGREEMENT (this “Amendment”) is made and entered into as of October 30, 2009, by
and among the Lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Purple Communications, Inc. (f/k/a GoAmerica, Inc.), a Delaware corporation
(“Borrower”), the other Loan Parties signatory hereto, Churchill Financial LLC,
as L/C Issuer and as administrative agent for the Lenders and the L/C Issuers
(in such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and Ableco Finance LLC, as collateral agent for the
Lenders and the L/C Issuers (in such capacity, and together with its successors
and permitted assigns, the “Collateral Agent”, and together with the
Administrative Agent, collectively, the “Agents”).

W I T N E S S E T H

WHEREAS, Borrower, the other Loan Parties signatory hereto, Agents, the Lenders
and the L/C Issuers party thereto from time to time are parties to that certain
Credit Agreement, dated as of January 10, 2008 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”); and

WHEREAS, Borrower, the other Loan Parties signatory hereto, Agents and the
Lenders are parties to that certain Forbearance Agreement and Fourth Amendment
to Credit Agreement, dated as of October 15, 2009 (as amended restated,
supplemented or otherwise modified from time to time prior to the date hereof
(the “Forbearance Agreement”); and

WHEREAS, the Borrower and the Loan Parties have requested, and Agents and
Required Lenders have agreed, to amend the Forbearance Agreement in the manner
and on the terms and conditions provided for herein.

NOW THEREFORE, in consideration of the promises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Loan Parties, Agents and Required Lenders hereby agree as
follows:

1. Definitions. Capitalized terms not otherwise defined herein (including in the
Recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement.

2. Amendment to Forbearance Agreement. Section 5(a) of the Forbearance Agreement
is hereby amended as of the First Amendment Effective Date (as hereinafter
defined) by deleting “October 31, 2009” where it appears in such Section 5(a)
and substituting in lieu thereof “11:00 p.m. on November 4, 2009”.



--------------------------------------------------------------------------------

3. Remedies. This Amendment shall constitute a Loan Document. The breach by any
Loan Party of any covenant or agreement in this Amendment shall constitute an
immediate Event of Default hereunder and under the other Loan Documents after
giving effect to any grace or cure periods set forth therein.

4. Representations and Warranties. To induce Agents and Required Lenders to
enter into this Amendment, each of the Borrower and the other Loan Parties
hereby jointly and severally represents and warrants that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
and the performance of the Forbearance Agreement as amended by this Amendment
(the “Amended Forbearance Agreement”) (i) are within such Loan Party’s corporate
or similar powers and, at the time of execution thereof, have been duly
authorized by all necessary corporate and similar action (including, if
applicable, consent of the holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any material
Requirement of Law in any material respect, (C) in any material respect,
conflict with, contravene, constitute a default or breach under any material
Contractual Obligation of any Loan Party or any of its Subsidiaries, or result
in or permit the termination or acceleration of any such material Contractual
Obligation, or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Loan Party or any of its Subsidiaries and
(iii) do not require any Permit of, or filing with, any Governmental Authority
or any consent of, or notice to, any Person.

(b) From and after its delivery to the Agents, this Amendment has been duly
executed and delivered to the other parties hereto by each Loan Party party
hereto and this Amendment and the Amended Forbearance Agreement are each the
legal, valid and binding obligation of such Loan Party and are each enforceable
against such Loan Party in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally or by general equitable
principles relating to enforceability.

(c) No Default or Event of Default (other than the Specified Events of Default
(as defined in the Forbearance Agreement)) has occurred and is continuing after
giving effect to this Agreement.

(d) Except for the Governmental Investigation (as defined in the Forbearance
Agreement) no action, claim or proceeding is now pending or, to the knowledge of
any Loan Party, threatened against any Loan Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof, or
before any arbitrator or panel of arbitrators, which (i) challenges any Loan
Party’s right, power, or competence to enter into this Agreement or perform any
of its obligations under this Amendment, the Amended Forbearance Agreement or
any other Loan Document, or the validity or enforceability of this Amendment,
the Amended Forbearance Agreement or any other Loan Document or any action taken
under this Amendment, the Amended Forbearance Agreement or any other Loan
Document or (ii) if determined adversely, is reasonably likely to have or result
in a Material Adverse Effect.

(e) After giving effect to this Amendment and except with respect to the
Governmental Investigation and the Specified Events of Default, the
representations and warranties of Borrower and the other Loan Parties contained
in the Credit Agreement and each other Loan

 

2



--------------------------------------------------------------------------------

Document are true and correct in all material respects (provided, that if any
representation or warranty is by its terms qualified by concepts of materiality,
such representation shall be true and correct in all respects) on and as of the
First Amendment Effective Date hereof with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date need be true only as of such date.

5. No Amendments/Waivers. The Forbearance Agreement, the Credit Agreement and
the other Loan Documents shall continue to be in full force and effect in
accordance with their respective terms and, except as expressly provided herein,
shall be unmodified. In addition, except as expressly provided herein and in the
Forbearance Agreement, this Amendment shall not be deemed an amendment, consent
or waiver of any term or condition of any Loan Document or a forbearance by
Agents or Lenders with respect to any right or remedy which Agents or Lenders
may now or in the future have under the Loan Documents, at law or in equity or
otherwise or be deemed to prejudice any rights or remedies which Agents or
Lenders may now have or may have in the future under or in connection with any
Loan Document or under or in connection with any Default or Event of Default
which may now exist or which may occur after the date hereof.

6. Outstanding Indebtedness; Waiver of Claims. Each of the Borrower and the
other Loan Parties hereby acknowledges and agrees that as of the First Amendment
Effective Date (i) the aggregate amount of the Revolving Loans is $8,000,000 and
(ii) the aggregate amount of the Term Loans is $36,300,000, and that, as of the
First Amendment Effective Date, such principal amounts are payable pursuant to
the Credit Agreement without defense, offset, withholding, counterclaim or
deduction of any kind. Each of the Borrower and the other Loan Parties hereby
acknowledges that it has no Claims (as hereinafter defined) arising out of or
relating to the Credit Agreement or any other Loan Document (including, without
limitation, as a result of credit having been extended thereunder) against
Agents, the Lenders or the L/C Issuers and their respective employees, agents,
representatives, consultants, attorneys, fiduciaries, servants, officers,
directors, partners, predecessors, subsidiary corporations, parent corporations
and related corporate divisions and their respective successors and assigns (all
of the foregoing being the “Released Persons”) and hereby waives, releases,
remises and forever discharges Agents, each Lender, each L/C Issuer and each
other Released Person from any and all Claims of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, whether heretofore or hereafter arising, for or because of any matter or
things done, omitted or suffered to be done by any Released Person prior to and
including the date hereof, and in any way directly or indirectly arising out of
or relating to the Forbearance Agreement, Credit Agreement or any other Loan
Document. For purposes hereof, “Claims” shall mean all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits or claims which may be
instituted or asserted against or incurred by such Released Person as the result
of credit having been extended under the Forbearance Agreement, Credit Agreement
or any other Loan Document or otherwise arising in connection with the
transactions contemplated thereunder.

7. Expenses. Each of the Borrower and the other Loan Parties hereby reconfirms
its respective obligations pursuant to Section 11.3 of the Credit Agreement and
to pay and reimburse Agents for all reasonable costs and expenses (including,
without limitation, reasonable fees of legal counsel) incurred in connection
with the negotiation, preparation, execution and delivery of this Amendment and
all other documents and instruments delivered in connection herewith.

 

3



--------------------------------------------------------------------------------

8. Affirmation of Existing Loan Documents. After giving effect to this
Amendment, Borrower and each Loan Party (a) confirms and agrees that its
obligations under each of the Loan Documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof, and (b) confirms and agrees that the Liens
granted pursuant to the Collateral documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof.

9. Effectiveness. This Amendment shall become effective as of October 30, 2009
(the “First Amendment Effective Date”) only upon satisfaction in full in the
judgment of Agents of each of the following conditions on or prior to the date
hereof:

(a) Amendment. Agents shall have received two (2) copies of this Amendment duly
executed and delivered by Agents, the Required Lenders and Borrower.

(b) Payment of Fees and Expenses. Borrower shall have paid to the Administrative
Agent all costs, fees and expenses owing in connection with this Amendment and
the other Loan Documents and due to Agents (including, without limitation,
reasonable legal fees and expenses of legal counsel).

10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

PURPLE COMMUNICATIONS, INC., as Borrower By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer PURPLE LANGUAGE SERVICES CO., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer PURPLE RELAY SERVICES CO., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer HANDS ON VIDEO RELAY SERVICES, INC., as Guarantor By:  

/s/ John R. Ferron

Name:   John R. Ferron Title:   Chief Financial Officer & Chief Operating
Officer AGENTS AND LENDERS: CHURCHILL FINANCIAL LLC, as Administrative Agent By:
 

/s/ Chris Cox

Name:   Chris Cox Title:   Managing Director

 

5



--------------------------------------------------------------------------------

CHURCHILL FINANCIAL CAYMAN LTD., as Lender By:   Churchill Financial LLC, as its
Collateral Manager By:  

/s/ Chris Cox

Name:   Chris Cox Title:   Managing Director ABLECO FINANCE LLC, as Collateral
Agent and Lender, on behalf of itself and its Affiliate assigns By:  

/s/ Daniel Wolf

Name:   Daniel Wolf Title:   President

 

6